DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26 and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2013/043311 A1).
Regarding claims 21-23, 25, 28-30,  Brown teaches a method of insulating and cooling (pg. 16 ¶. 1) electrical devices such as high voltage transformer, power cable and capacitors ;[pg.1: ¶.1 & 4, claim 17,  abstract, pg. 18: ¶.2], comprising vegetable oils such as castor oil fatty acid esters; [pg. 13: ¶.3], which comprises methyl oleate, methyl 
Regarding claim 1,  Brown does not specifically teach only castor oil as the single source of instantly claimed fatty acid esters, rather it is teaching a number of oils such as Safflower, oil, rapeseed oil, corn oil, olive oil, coconut oil, palm oil as well; [13: ¶.3].  However, due to close similarity of these natural oils as being the same source of instantly claimed fatty acid esters, at the time of invention, it would have been obvious to select the castor oil as a complete functional equivalent oil (with a lower cost occasionally) for being utilized as dielectric fluid, as taught by Brown.
Regarding claims 24, 26 and 37,  Brown’s composition is basically and essentially consists of castor oil fatty acid esters; [abstract, pg.17: L. 3-8], pour point depressant wherein the amounts of methyl ester fatty acids are higher than 65 w% in the insulating fluid; [claim 1]. 
Regarding claims 31-36,  Brown teaches the amounts of methyl esters of present in the oils as methyl palmitate (6.4 wt%), methyl stearate, (4.0 wt%), methyl oleate (73.6 wt%), methyl linoleate (8.6 wt%); [pg. 21: ¶.1-2], which renders them obvious. Note that claims 35 and 36, due to their zero amount esters are considered option and thus free of the corresponding component(s).

Claims 27 and 39-40 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2013/043311 A1) as applied to claim 25 and 21 and further in view of Takei et al. (EP 1662513 A1).
Regarding claim 27, Brown does not teach the type of pour point depressant.  
However, analogous art of Takei teaches a dielectric fluid comprising pour point  depressant such as alkyl acrylate polymer in the amount of 0.1 to 3 w%; [44-46]. At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to select the acrylate polymer of Takei for Browns composition as the pour point depressant as a functional equivalent ingredient for adjusting physiochemical properties of fluid such as viscosity.

   Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record does not teach a dielectric fluid that consists of mixtures of castor oil fatty acid esters only.

                                         Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


    Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/03/22

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767